MEMORANDUM ***
Isidoro Sanchez, Marina Maravilla Gonzalez, Marisol Robles Maravilla, and Juan Manuel Robles Maravilla, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ denial as untimely of their motion to reopen proceedings in order to apply for protection under the Convention Against Torture following the denial of their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The petitioners contend that their motion to reopen was timely because there is no time limit for motions to reopen that seek relief under CAT and because they only recently became aware of “widespread torture” in Mexico. The petitioners filed their motion to reopen outside the ninety-day time limit set forth in 8 C.F.R. § 1003.2(c)(2). In addition, they failed to present material evidence of changed country conditions that was not available and could not have been presented at the previous proceeding. See 8 C.F.R. § 1003.2(c)(3)(ii); He v. Gonzales, 501 F.8d 1128, 1131-32 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.